Citation Nr: 0320779	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  95-05 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a jaw 
disorder claimed as due to a dental injection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1975 to 
September 1979.

Historically, by a September 1987 rating decision, service 
connection for residuals of a neck injury and for a jaw 
disorder claimed as due to a dental injection was denied.  
After appellant was provided timely notification of that 
rating decision that month, she did not file a timely Notice 
of Disagreement therewith.  That September 1987 rating 
decision represents the last final decision with regards to 
the neck and jaw disorders service connection issues.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 1994 and March 1995 rating 
decisions by the Montgomery, Alabama, Regional Office (RO), 
which, in part, denied entitlement to service connection for 
an acquired psychiatric disorder and residuals of keloid 
removal from the earlobes; and denied reopening of service 
connection claims for residuals of a neck injury and for a 
jaw disorder claimed as due to a dental injection.  A 
September 1995 RO hearing was held.  In September 1997, the 
Board, in part, remanded said appellate issues for additional 
procedural development.  Appellant subsequently failed to 
report for an August 1998 "Travel Board" hearing or for 
August and October 1999 rescheduled "Travel Board" 
hearings.  In March 2000, the Board, in part, remanded said 
appellate issues for additional procedural development.  

In a February 6, 2001 decision, the Board denied reopening of 
the service connection claims for residuals of a neck injury 
and a jaw disorder claimed as due to a dental injection; 
denied the issue of entitlement to service connection for the 
residuals of keloid removal, bilateral earlobes, to include 
whether a timely substantive appeal was submitted to perfect 
the appeal; and remanded the psychiatric disorder service 
connection issue to the RO for additional evidentiary 
development.  

Thereafter, appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  During 
the pendency of that appeal, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West 2002)) 
became law.  By a subsequent Order, the Court vacated said 
Board decision insofar as it denied said service connection 
appellate issues involving the neck, jaw, and earlobes, and 
remanded the case for readjudication pursuant to that Act.  

The Board subsequently undertook additional development on 
said appellate issues, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  In an April 2003 decision, the Board awarded 
service connection for a psychiatric disorder (thereby 
rendering that issue moot) and denied service connection for 
residuals of keloid removal from the earlobes.  

It was pointed out in the "Introduction" section of that 
decision that the Board would undertake further development 
on the remaining appellate issues of whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for residuals of a neck injury and for 
a jaw disorder claimed as due to a dental injection, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  Subsequently, 
certain VA and Social Security Administration (SSA) clinical 
records were sought and associated with the claims folder.  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
appellant's waiver.  

Due to procedural due process concerns as a result of the 
Federal Circuit's partial invalidation of the Board's 
development regulations, the Board will address the remaining 
appellate issues in the REMAND section below.  


REMAND

Pursuant to the Board's additional development of the 
evidentiary record under the development regulations then in 
effect, additional, relevant VA and SSA clinical records were 
received by the Board, without waiver of initial originating 
agency jurisdiction.  A Supplemental Statement of the Case 
has not been prepared with respect to any of the additional 
evidence received.  Due to procedural due process concerns, 
the appellate issues require appropriate procedural 
development by the RO, including readjudication by the RO 
that considers said additional evidence received by the Board 
and the issuance of an appropriate Supplemental Statement of 
the Case.

Additionally, since it does not appear that the RO has 
expressly satisfied the Veterans Claims Assistance Act of 
2000 requirement that VA notify the veteran as to which 
evidence was to be provided by the veteran, and which would 
be provided by VA, a remand of the case also appears 
necessary for procedural due process concerns.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the claims 
at issue, including which evidence 
is to be provided by the appellant, 
and which by VA.  See Quartuccio, 
supra.; and the Veterans Claims 
Assistance Act of 2000.  

2.  The RO should review any 
additional evidence submitted since 
the June 2000 Supplemental Statement 
of the Case was issued and 
readjudicate said appellate issues 
of whether new and material evidence 
has been received to reopen claims 
of entitlement to service connection 
for residuals of a neck injury and 
for a jaw disorder claimed as due to 
a dental injection.  When the 
aforementioned development has been 
accomplished, to the extent the 
benefits sought are not granted, a 
supplemental statement of the case 
should be provided, and the case 
should be returned to the Board for 
further appellate consideration, to 
the extent such action is in order.  
No action is required of the 
appellant until he is notified.  The 
Board intimates no outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




